                              Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 1 of 6



                        1   RUSS, AUGUST & KABAT
                            Reza Mirzaie (CA SBN 246953)
                        2   rmirzaie@raklaw.com
                            Marc A. Fenster (CA SBN 181067)
                        3   mfenster@raklaw.com
                        4   Brian D. Ledahl (CA SBN 186579)
                            bledahl@raklaw.com
                        5   Benjamin T. Wang (CA SBN 228712)
                            bwang@raklaw.com
                        6   Kent N. Shum (CA SBN 259189)
                            kshum@raklaw.com
                        7   Paul A. Kroeger (SBN 229074)
                        8   pkroeger@raklaw.com
                            Jonathan Ma (CA SBN 312773)
                        9   jma@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                       10   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                       11   Facsimile: (310) 826-6991
RUSS, AUGUST & KABAT




                       12
                            Attorneys for Plaintiff
                       13   PROVEN NETWORKS, LLC
                            (Other Attorneys Listed In Signature Blocks)
                       14
                       15                               UNITED STATES DISTRICT COURT
                       16                              NORTHERN DISTRICT OF CALIFORNIA
                       17                                      SAN JOSE DIVISION
                       18   PROVEN NETWORKS, LLC                                Case No. 5:20-cv-02067-LHK
                       19                 Plaintiff,
                                                                                STIPULATION AND [PROPOSED]
                       20                         v.                            ORDER TO: (1) ENLARGE BRIEFING
                                                                                SCHEDULE ON MOTION TO DISMISS
                       21   EXTREME NETWORKS, INC.,                             AND (2) CONTINUE CASE
                                          Defendant.                            MANAGEMENT CONFERENCE
                       22
                       23
                       24
                            PROVEN NETWORKS, LLC
                       25                 Plaintiff,                            Case No. 5:20-cv-02521-LHK
                       26                                                       Related Action
                                                  v.
                       27
                            F5 NETWORKS, INC.,
                       28                                                  1
                                                                                       STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                                     AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                               CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
                              Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 2 of 6


                                                   Defendant.
                        1
                        2           Plaintiff Proven Networks, LLC (“Proven”), and Defendants Extreme Networks, Inc.
                        3   (“Extreme”) and F5 Networks, Inc. (“F5”), hereby stipulate as follows:
                        4           WHEREAS, the Court has set an Initial Case Management Conference in these related
                        5   cases for July 1, 2020 at 2:00 p.m.;
                        6           WHEREAS, on June 4, 2020 Extreme filed a Motion to Dismiss the Complaint which is
                        7   noticed for a hearing on October 15, 2020 at 1:30 p.m.;
                        8           WHEREAS, Proven’s Opposition to Extreme’s Motion is currently due on June 18, 2020
                        9   and Extreme’s Reply is due on June 25, 2020;
                       10           WHEREAS, pursuant to Orders dated May 26, 2020, Proven’s lead counsel and multiple
                       11   members of its teams are currently set to commence an in-person jury trial in the Eastern District
RUSS, AUGUST & KABAT




                       12   of Texas on July 6, 2020 in the cases of Oyster Optics, Inc. Alcatel-Lucent USA, Inc., Eastern
                       13   District of Texas Case No. 2:18-cv-00478-JRG and Oyster Optics, Inc. v. Cisco Systems, Inc.,
                       14   2:18-cv-00749-JRG;
                       15           WHEREAS, in light of its attorneys’ trial schedule, Proven has requested a three-week
                       16   extension of time to respond to Extreme’s motion to dismiss and a continuance of the case
                       17   management conference;
                       18           WHEREAS, Extreme does not oppose Proven’s request for an extension provided it
                       19   receives an additional one-week for the reply;
                       20           WHEREAS, Extreme agrees a continuance of the Case Management Conference and the
                       21   resulting schedule is desirable in light of the fact that the partner on its team responsible for
                       22   invalidity contentions is due to give birth towards the end of July, and this continuation will allow
                       23   her participation;
                       24           WHEREAS, F5 does not oppose the requested continuance;
                       25           NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the
                       26   parties that:
                       27
                                                                             2
                       28
                                                                                      STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                                    AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                              CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
                              Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 3 of 6



                        1          1.      The deadline for Proven to file its Opposition to Extreme’s Motion to Dismiss

                        2   shall be continued to and including July 9, 2020;
                        3          2.      Extreme shall have until July 23, 2020 to file its Reply in support of its Motion to

                        4   Dismiss; and
                        5          3.      The Case Management Conference scheduled for both the Extreme and the F5
                        6   cases shall be continued until September 2, 2020, or as soon thereafter as the Court is available.
                        7          IT IS SO STIPULATED.
                        8
                        9   Dated: June 11, 2020                          Respectfully submitted,

                       10                                                 /s/ Paul A. Kroeger

                       11                                                 Reza Mirzaie (CA SBN 246953)
                                                                          rmirzaie@raklaw.com
RUSS, AUGUST & KABAT




                       12                                                 Marc A. Fenster (CA SBN 181067)
                       13                                                 mfenster@raklaw.com
                                                                          Brian D. Ledahl (CA SBN 186579)
                       14                                                 bledahl@raklaw.com
                                                                          Benjamin T. Wang (CA SBN 228712)
                       15                                                 bwang@raklaw.com
                                                                          Kent N. Shum (CA SBN 259189)
                       16                                                 kshum@raklaw.com
                       17                                                 Paul A. Kroeger (SBN 229074)
                                                                          pkroeger@raklaw.com
                       18                                                 Jonathan Ma (CA SBN 312773)
                                                                          jma@raklaw.com
                       19                                                 RUSS AUGUST & KABAT
                                                                          12424 Wilshire Blvd. 12th Floor
                       20
                                                                          Los Angeles, CA 90025
                       21                                                 Phone: (310) 826-7474

                       22                                                 Attorneys for Plaintiff Proven Networks, LLC
                       23                                                 /s/ Richard G. Frenkel
                       24
                                                                          Richard G. Frenkel (CA SBN 204133)
                       25                                                 rick.frenkel@lw.com
                                                                          Lisa K. Nguyen (CA SBN 244280)
                       26                                                 lisa.nguyen@lw.com
                                                                          LATHAM & WATKINS
                       27
                                                                             3
                       28
                                                                                        STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                                      AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
                              Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 4 of 6


                                                                         140 Scott Drive
                        1                                                Menlo Park, CA 94025
                        2                                                Phone: (650) 328-4600

                        3                                                Thomas Yeh (CA SBN 287118)
                                                                         thomas.yeh@lw.com
                        4                                                LATHAM & WATKINS
                                                                         355 South Grand Avenue, Suite 100
                        5                                                Los Angeles, CA 90071
                        6                                                Phone: (213) 485-1234

                        7                                                Gabriel K. Bell, Pro Hac Vice
                                                                         gabriel.bell@lw.com
                        8                                                LATHAM & WATKINS LLP
                                                                         555 Eleventh Street, NW
                        9                                                Suite 1000
                       10                                                Washington, DC 20004
                                                                         Phone: (202) 637-2200
                       11
                                                                         Attorneys for Defendant Extreme Networks, Inc.
RUSS, AUGUST & KABAT




                       12
                                                                         /s/ Shane Brun
                       13
                       14                                                Shane Brun (SBN 179079)
                                                                         sbrun @venable.com
                       15                                                Alper T. Ertas (SBN 264120)
                                                                         atertas@venable.com
                       16                                                VENABLE LLP
                       17                                                101 California Street, #3800
                                                                         San Francisco, CA 94111
                       18                                                Telephone (415) 653-3731

                       19                                                Attorneys for Defendant F5 Networks, Inc.
                       20
                       21                                   SIGNATURE ATTESTATION
                       22          The undersigned attests that, pursuant to Local Rule 5-4.3.4(a)(2), concurrence in the
                       23   filing of this document has been obtained from counsel for all other signatories listed, and on
                       24   whose behalf the filing is submitted, and counsel concur in the filing’s content and have
                       25   authorized the filing.
                       26
                       27
                                                                             4
                       28
                                                                                      STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                                    AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                              CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
                              Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 5 of 6


                            Dated: June 11, 2020               Respectfully submitted,
                        1
                        2                                      /s/ Paul A. Kroeger

                        3                                      Reza Mirzaie (CA SBN 246953)
                                                               rmirzaie@raklaw.com
                        4                                      Marc A. Fenster (CA SBN 181067)
                                                               mfenster@raklaw.com
                        5                                      Brian D. Ledahl (CA SBN 186579)
                        6                                      bledahl@raklaw.com
                                                               Benjamin T. Wang (CA SBN 228712)
                        7                                      bwang@raklaw.com
                                                               Kent N. Shum (CA SBN 259189)
                        8                                      kshum@raklaw.com
                                                               Paul A. Kroeger (SBN 229074)
                        9                                      pkroeger@raklaw.com
                       10                                      Jonathan Ma (CA SBN 312773)
                                                               jma@raklaw.com
                       11                                      RUSS AUGUST & KABAT
                                                               12424 Wilshire Blvd. 12th Floor
RUSS, AUGUST & KABAT




                       12                                      Los Angeles, CA 90025
                                                               Phone: (310) 826-7474
                       13
                       14                                      Attorneys for Plaintiff Proven Networks, LLC

                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                                                                  5
                       28
                                                                           STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                         AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                   CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
                             Case 5:20-cv-02521-LHK Document 28 Filed 06/11/20 Page 6 of 6


                                                                       ORDER
                        1
                        2        Based on the foregoing stipulation,

                        3        IT IS SO ORDERED.

                        4   DATED:                                       By:
                        5
                                                                               Honorable Lucy Koh
                        6                                                      United States District Court Judge

                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                                                                         6
                       28
                                                                                 STIPULATION TO ENLARGE BRIEFING SCHEDULE
                                                                               AND CONTINUE CASE MANAGEMENT CONFERENCE
                                                                         CASE NOS.: 5:20-CV-02067-LHK & 5:20-CV-02521-LHK
